Per Curiam. Appellant Ray Albert Hussey has filed a motion for rule on the motion for rule on the clerk. The motion reflects that the notice of appeal was filed October 13, 1998; however, the record was not tendered until January 12, 1999, more than ninety days later. See Ark. R. App. P. — Civ. 5(a). His attorney, G.B. “Bing” Colvin III, admits in the motion that the record was tendered late due to a mistake on his part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Davis v. State, 335 Ark. 136, 983 S.W.2d 122 (1998) (per curiam); Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). A copy of this per curiam opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Motion granted.